Exhibit 10.6
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING 2010 WHOLE SHARE AWARD
AGREEMENT FOR NON-EMPLOYEE DIRECTORS
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.

  VTA  
Grantee’s name (all capital letters)
    VTB  
Grant Date (all capital letters)
    Vtb  
Grant Date (initial capital letters only)
    Vtc  
Person to contact for more information
    Vtd  
Contact’s telephone number, including area code
    Vte  
[reserved]
    Vtf  
Number of whole Shares granted (insert only the number in Arabic numerals)
    Vtg  
Contact’s street address
    Vth  
Contact’s city, state and zip code
    Vti  
Calendar year in which grant is made (e.g., 2010)
    Vtq  
Grantee’s name (initial capital letters only)

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
2010 WHOLE SHARE AWARD AGREEMENT GRANTED TO
VTA on VTB
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which non-employee directors like you
may share in the Company’s success. Capitalized terms that are not defined
herein shall have the same meanings as in the Plan.
This Award Agreement describes your Award and the terms and conditions of your
Award. To ensure you fully understand these terms and conditions, you should:

  •  
Read the Plan carefully to ensure you understand how the Plan works;
    •  
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and
    •  
Contact Vtc at Vtd if you have any questions about your Award.

Also, no later than Vte, you must return a signed copy of the Award Agreement
to:
Vtc
A. Schulman, Inc.
Vtg
Vth

1.  
Nature of Your Award. You have been granted a Whole Share Award consisting of
the number of unrestricted Shares set forth in this Award Agreement. The terms
and conditions affecting your Whole Share Award are described in this Award
Agreement and the Plan, both of which you should read carefully.

  a.  
Grant Date: Vtb.

  b.  
Number of Shares: You have been granted Vtf unrestricted Shares.

2.  
Miscellaneous.

  a.  
Governing Law. This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

 

1



--------------------------------------------------------------------------------



 



  b.  
Other Agreements. Also, your Shares will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.

*****
You may contact Vtc at the address or number given below if you have any
questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Vtc at the
address given below no later than Vte.
By signing below, I acknowledge and agree that:

  •  
A copy of the Plan has been made available to me;

  •  
I consent to the terms and conditions of the Plan and this Award Agreement.

  •  
I must return a signed copy of this Award Agreement to the address shown below
by Vte.

                          VTA           A. SCHULMAN, INC.    
 
                       
 
          By:                               (signature)                    
 
                        Date signed:           Date signed:        
 
 
 
             
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than Vte:
Vtc
A. Schulman, Inc.
Vtg
Vth
Vtd

 

2